Citation Nr: 1205709	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to compensable initial rating for the service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for tinnitus.  The same rating decision granted service connection for bilateral hearing loss disability but assigned a noncompensable initial rating effective from June 18, 2008.

The Veteran was scheduled to testify before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in August 2011 but he did not appear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran did not appear at his scheduled Travel Board hearing in August 2011.  Normally, a hearing is not rescheduled unless the appellant shows good cause and submits a timely motion for new hearing date; see 38 C.F.R. § 20.704(d) (2011).  In this case, however, the RO sent the Veteran a letter two weeks after the scheduled hearing advising him he was still on the list of persons awaiting a Travel Board hearing, and the Veteran responded by requesting a videoconference hearing in lieu of Travel Board.

Due process requires that the Veteran be scheduled at this point for a videoconference hearing before the Board.  Because such hearings are scheduled by the RO, remand is required.

Accordingly, this case is REMANDED to the originating agency for the following action:

The RO should schedule the Veteran for a hearing before the Board by videoconference from the RO in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


